                  Case 16-15647      Doc 82     Filed 01/02/20     Page 1 of 4



                  IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE DISTRICT OF MARYLAND (Baltimore)

In Re:

Gladys N. Beverly
                                                    Case No. 16-15647
     Debtor                                         Chapter 13


Consumer Portfolio Services, Inc.

     Movant
v.

Gladys N. Beverly

     Respondent


                 MOTION FOR RELIEF FROM AUTOMATIC STAY
                as to one (1) 2015 Nissan Altima VIN 1N4AL3AP0FC156254
                    AND REQUEST FOR WAIVER OF 14-DAY STAY

         Consumer Portfolio Services, Inc. (“CPS”), by and through its undersigned attorney,

moves for relief from the Automatic Stay imposed by 11 U.S.C. § 362 (a) as to its secured

interest in one (1) 2015 Nissan Altima VIN 1N4AL3AP0FC156254 and Request for Waiver

of the 14-Day Stay in support thereof states as follows:

         1.    This Court has jurisdiction over this Motion pursuant to 28 U.S.C. § 1334, 11

U.S.C. § 362 (a), and Federal Rules of Bankruptcy Procedure 4001 and 9014.

         2.    In compliance of Local Rule 4001-1 (2), this request for a waiver of the 14-

Day stay of Fed. R. Bank. P. 4001 (a) (3) is clearly and conspicuously stated in the title of this

motion.

         3.    On 04/26/2016, the Debtor filed her second Chapter 13 bankruptcy petition
                  Case 16-15647       Doc 82     Filed 01/02/20    Page 2 of 4



(See ECF No. 1).

       4.      After filing for bankruptcy, the Debtor executed and delivered to the Dealer a

Retail Installment Sale Contract - Simple Finance Charge (“Contract”) to finance the

purchase of the Collateral, one (1) 2015 Nissan Altima VIN 1N4AL3AP0FC156254. The

Contract obligated the Buyer to remit 60 consecutive monthly payments in the amount of

$433.58 each beginning 11/25/2017 (Exhibit No. 1). To secure the repayment of the loan,

the Buyer also granted/conveyed a security interest in the Collateral.

       5.      Contemporaneously and for valuable consideration, CPS purchased the

interest in the Contract and Collateral through an assignment. Movant perfected its security

interest in the Collateral by filing the required Notice of security Interest filing with the State

of Maryland (See Exhibit No. 2).

       6.      Having incurred the debt post-petition and with the account due for the

10/25/2019 payment, the loan at issue is three (3) months in post-petition arrears in the

amount of $1,300.74 with a payoff amount of $12,431.35 (Exhibit No. 3).

       7.      Movant asserts that there is no equity in the Collateral because it is worth less

than what is owed (Exhibit No. 4, NADA Guide), and therefore terminating the stay is

appropriate under 11 U.S.C. § 362 (d)(2).

       8.      The Collateral is not necessary for an effective reorganization under the

Bankruptcy Code.

       9.      Under 11 U.S.C. § 362, the automatic stay shall remain in effect until the case

is closed, dismissed or a discharge is issued, none of which has occurred in this case.

       10.     By virtue of the above-cited circumstances, Movant has been and continues to
                 Case 16-15647       Doc 82    Filed 01/02/20     Page 3 of 4



be irreparably injured by the stay of 11 U.S.C. § 362 (a), which prevents Movant from

enforcing its rights under the Contract.

       11.    In addition, cause exists to terminate, annul or modify the automatic stay to

allow Movant to exercise its rights under the terms of the Contract.

       WHEREFORE, Movant requests this Court to enter an Order terminating the

automatic stay of 11 U.S.C. § 362 (a) to allow Movant to take possession of and to sell, lease

or do otherwise to the Collateral, one (1) 2015 Nissan Altima VIN 1N4AL3AP0FC156254

as permitted by the Contract and applicable law, and waiving the 14-day stay of Fed. R.

Bank. P. 4001 (a) (3), as well as granting any further relief deemed appropriate.



Date: 01/02/2020                            Respectfully submitted,

                                            /s/ Amy K. Kline
                                            Amy K. Kline, #08382
                                            The Creditors Firm
                                            35 Franklin Boulevard
                                            Reisterstown, MD 21136
                                            410.526.9551/fax 410.526.9554
                                            akline@thecreditorsfirm.com
                 Case 16-15647       Doc 82    Filed 01/02/20    Page 4 of 4



                              CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 2nd day of January 2020 a copy of the Motion for

Relief    from the Automatic Stay as to one (1)                 2015 Nissan Altima   VIN

1N4AL3AP0FC156254 and Request for Waiver of the 14-Day Stay was transmitted to the

following CM/ECF registrants:

Kim D. Parker, Esquire
kp@kimparkerlaw.com

Rebecca A. Herr, Trustee
ecf@ch13md.com

And, served by mail, first class and postage prepaid, to:

Gladys N. Beverly
2725 Gwynns Falls Parkway
Baltimore, MD 21216
                                            /s/ Amy K. Kline
                                            Amy K. Kline
